IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00142-CV

RONALD LEE FINN,
                                                            Appellant
v.

THE CITY OF WACO AND/OR WACO
INDEPENDENT SCHOOL DISTRICT,
                                                            Appellees


                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2009-976-4


                          MEMORANDUM OPINION


      A notice of appeal by Ronald Lee Finn was filed on April 12, 2010. Finn has not

filed a docketing statement. Twice, the Clerk of this Court notified Finn by letter of the

need to file a docketing statement. With the second notification, the Clerk warned Finn

that if the docketing statement was not filed within 21 days from the date of the letter,

the appeal would be dismissed without further notification. More than 21 days have

passed and Finn has not filed a docketing statement.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(c).
       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under the circumstances,

we use Rule 2 to suspend this requirement and order the Clerk to write off all unpaid

fees in this proceeding. TEX. R. APP. P. 2. Further, the write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed by the

person against whom they are assessed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 28, 2010
[CV06]




Finn v. City of Waco                                                                Page 2